Citation Nr: 1450031	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-21 750	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

This appeal is timely.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by the filing of a timely a Notice of Disagreement (NOD) and, after receipt of a Statement of the Case (SOC), completed by the timely filing also of a Substantive Appeal (VA Form 9 or equivalent statement).  Typically, a VA Form 9 must be filed within 60 days from the date that the SOC was mailed to the claimant or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1) (2014).  The date of mailing of the SOC is presumed to be the same as the date of the SOC and the date of mailing of the rating decision is presumed to be the same as the date of the letter of notification of the determination for purposes of determining whether an appeal has been timely filed.  Id.

The provisions of 38 C.F.R. § 20.302(b)(2) provide a special rule in cases where (i) a claimant submits additional evidence within one year of the date of the mailing of the rating decision on appeal, and (ii) that evidence requires, in accordance with 38 C.F.R. § 19.31 (2014), that the claimant be furnished a Supplemental SOC (SSOC).  In such a situation, the time to submit a VA Form 9 is extended to 60 days after such SSOC is mailed to the claimant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  Id.


Here, the August 2010 rating decision on appeal was mailed on August 17, 2010.  The Veteran filed a timely NOD later in August 2010.  The SOC was subsequently mailed in September 2010.  The Veteran did not submit a VA Form 9 within one year of the mailing of the August 2010 rating decision or 60 days of the date of the SOC, as required by 38 C.F.R. § 20.302(b)(1).  He did however submit new evidence on August 4, 2011, which required an SSOC addressing it, so which was less than one year after the rating decision at issue was mailed on August 17, 2010.  The SSOC was mailed in January 2012, thus extending the time he had to file a timely VA Form 9 until March 2012, i.e., 60 days later.  See 38 C.F.R. § 20.302(b)(2).  He submitted his VA Form 9 in January 2012.  Thus, this appeal is timely and the Board may proceed with appellate review of it.  See id.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a VA Form 9 is not a jurisdictional predicate to the Board's adjudication of a claim, also pointing out, among other things, that, while 38 U.S.C. § 7105(d)(3) provides that the RO, as the Agency of Original Jurisdiction (AOJ), "may" close a case if a Substantive Appeal is not timely filed, such action is discretionary, not mandatory).


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision last denied service connection for a back disorder.

2.  Additional evidence since received, however, is neither cumulative nor redundant of the evidence previously of record and considered in that prior decision and raises a reasonable possibility of substantiating this claim.



CONCLUSIONS OF LAW

1.  The March 1972 rating decision earlier considering and denying service connection for a back disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen this previously-denied claim of entitlement to service connection for a low back disorder.  Although the RO already has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  For the following reasons and bases, the Board finds that reopening of this claim is indeed warranted.

Service connection for a back condition was originally denied in a March 1972 rating decision.  The Veteran was notified of that decision and his appellate rights in a March 1972 letter in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal that decision.  See 38 C.F.R. §§ 20.200, 20.302 (2014) (setting forth requirements and timeline for initiating and perfecting an appeal to the Board).  Moreover, new and material evidence was not received within one year of the date of mailing of that March 1972 rating decision; the evidence on which the reopening of this claim is based is not dated until many years later.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, the March 1972 rating decision is final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim since the last final denial, irrespective ofwhether the last denial was on the merits or on procedural grounds.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new evidence must be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Service connection was denied in the March 1972 rating decision because the RO found that the Veteran's back condition was not incurred in or aggravated during his service, while also noting that he had sustained back injuries prior to his service.  In August 2011, as reason or justification for reopening his claim, he submitted a private examination report dated in July 2011 (so from the prior month) indicating it is more likely than not that his degenerative disk disease was caused by his service and that basic training severely increased his symptoms.  This examination report is new evidence as it had not been previously submitted to VA and is material evidence because it supports a connection between his current low back disability and his military service, an unestablished fact that is necessary to substantiate his claim for service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).  In this way, this new evidence is neither cumulative nor redundant of the evidence of record in March 1972, which contrarily did not contain a medical nexus opinion supporting a relationship between his low back condition and his service.  Therefore, the Board finds that reopening his claim of service connection for a low back disorder is warranted.  See 38 C.F.R. § 3.156(a).


ORDER

Because there is the required new and material evidence, the petition to reopen this claim for service connection for a low back disorder is granted; however, the appeal is granted only to this extent, subject to the further development of the claim on remand.


REMAND

A new VA opinion is needed to assist in determining whether there is the required correlation between the Veteran's current low back disability (in particular the degenerative disc disease (DDD)) and the back problems he had during his service.  

Unfortunately, the November 2011 VA examination report and the July 2011 private opinion are insufficient to make an informed decision on this critical issue.

The July 2011 private opinion is not supported by any explanation.  The private examiner simply concluded that the Veteran likely had developed the DDD secondary to the activities he was required to perform while in service, without providing any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, thus, neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions).  Thus, the July 2011 private opinion is insufficient to make an informed decision, but so too is the November 2011 VA examination report.  Considering the inadequacies of both reports, supplemental VA opinion is needed.  Cf. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  To be fair, the Veteran also should be provided an opportunity to obtain further opinion and explanation from the private physician that has commented favorably.

With regards to the November 2011 VA examination and opinion, the examiner found that there was no "credible" evidence that the Veteran's pre-existing low back condition had been aggravated by his service.  Since, however, the presumption of soundness applies and has not been rebutted, it must be presumed that he was in sound physical health when he entered service - including as specifically concerning his low back.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, to the extent the November 2011 VA opinion turns on a finding that his low back condition pre-existed his service, it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).


Although the evidence shows the Veteran had back injuries prior to his service, the presumption of soundness has not been rebutted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies when a disease or injury manifests in service that was not noted on entry, and a question arises as to whether it preexisted service).  In this regard, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

The report of the Veteran's April 1966 military entrance examination is completely unremarkable for any problems referable to his back.  Indeed, the examiner noted that the Veteran's spine was normal.  In addition, the Veteran's physical profile, or "PULHES" profile, reflects a numerical designation of 1 under "P" which stands for physical capacity or stamina.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number 1 indicates that he had a high level of physical fitness with respect to his physical capacity and stamina at the time of that April 1966 induction examination.  See id.  Therefore, because no defect, infirmity, or disorder was noted with respect to his back, the presumption of soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).   

In order to rebut this presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner, 370 F.3d at 1096; VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the 
pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2014)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096.  

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted.  See Wagner, 370 F.3d at 1094.  In that case, the claim will be considered as a normal claim for service connection.  Id. (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  Moreover, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)).  

In short, when the presumption of soundness applies, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question 
pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Gilbert, 26 Vet. App. at 53 (citing Horn, 25 Vet. App. at 236).  Nevertheless, the claimant must still establish a current disability related to the in-service injury or disease.  Id. ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the 
in-service injury or disease or aggravation thereof.") (citing Holton v. Shinseki, 557 F.3d 1363, 1367 (Fed. Cir. 2009))).  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.  See Shedden, 381 F.3d at 1166-67. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, there is clear and unmistakable evidence that the Veteran had a low back condition prior to his service.  More specifically, March 1966 and August 1966 private treatment records reflect that he had injured his back at least twice while working; he reported being struck in the back by a car; and he was treated multiple times for back pain, all prior to beginning his military service.

On the other hand, the evidence does not clearly and unmistakably show that this pre-existing lower back condition was not aggravated during or by his service.  The July 2011 private examination report states that running and basic training severely increased the Veteran's symptoms, suggesting a worsening of them.  

This opinion is supported by the service treatment records (STRs) showing the Veteran reported to sick call at least 14 times for issues related to his back in the time period between August 1966 and May 1967.  So while the November 2011 VA examination report states that it is less likely than not that the DDD affecting his low back was aggravated by his service, this is insufficient to meet the high burden of clear and unmistakable evidence.  Thus, the presumption of soundness has not been rebutted.  However, the issue of whether the Veteran's current low back condition is related to his service still has not been sufficiently addressed.  See Gilbert, 26 Vet. App. at 53; Shedden, 381 F.3d at 1166-67.

Thus, as a matter of law, any VA opinion on this claim may not rely on evidence of back problems prior to service in order to support a finding against a relationship to the Veteran's documented back symptoms and complaints in service.  See Wagner, 370 F.3d at 1094.  Rather, it is presumed that he was in sound physical health at entry into service, and his noted back problems during his service therefore satisfy the second element of service connection.  See Gilbert, 26 Vet. App. at 53.  The only issue remaining is whether there is the required correlation ("nexus") between his current low back pathology and the back symptoms he had in service. 

In finding against such a relationship to service, the November 2011 VA examiner also improperly relied on lack of evidence of ongoing medical care (i.e.., treatment) for lower back problems during the first year after the Veteran's separation from service or for more than 44 years since service.  This rational is insufficient to make an informed decision, however, as it was based solely on lack of contemporaneous evidence of treatment and does not take into account the Veteran's lay statements asserting ongoing back problems or symptoms since his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Moreover, as the examiner noted, the Veteran was treated in 1969 and 1971 for back problems.  An April 1971 witness statement also attests that the Veteran had back trouble "during service and at the present time."  Thus, a supplemental VA opinion is necessary taking this history into account.

Accordingly, this claim for a low back disorder is REMANDED for the following additional development and consideration:

1.  Request that the Veteran identify any relevant treatment records pertaining to his lower back disorder.  He should also be invited to contact S. Sinicropi, MD (the private physician that rendered the July 2011 supporting opinion) to have him provide the required explanatory rationale for concluding the Veteran's current low back disorder is related to his military service.

Obtain copies of all treatment records the Veteran identifies as potentially relevant that are not currently in his claims file (physical or electronic portion of it).  If any identified records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2.  Upon receipt of all additional records, return the file to the clinician who provided the November 2011 examination report for a supplemental opinion.  The claims file, including a complete copy of this decision and remand, must be made available to this evaluating clinician and he must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render this supplemental opinion.  If the clinician who wrote the November 2011 examination report is unavailable, for whatever reason, the clarification and further opinion may be rendered by someone else - provided of course they, too, have the necessary qualifications to comment.

The clinician, whoever designated, must render an opinion as to the following:

The Veteran's back problems during service are determined to have been incurred in service (not beforehand) because the presumption of soundness has not been rebutted.  Thus, comment on the likelihood (very likely, as likely as not, or unlikely) there is a relationship or correlation between the Veteran's current low back disorder - especially the DDD - and the back problems he had on several documented occasions during his military service.  Because it is presumed that he was in sound physical health at entry into service, the mere fact that he had sustained back injuries and had experienced resultant back pain prior to service may not be used to support a finding against a relationship between any current disability and his service. 

Further, in making this necessary determination of causation, the examiner must consider the Veteran's lay statements, particularly those regarding his symptomatology following his separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The examiner must also consider the evidence of back problems and treatment in the March and April 1971 lay witness statements, and the March 1971 VA treatment record. 

It is essential the examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

3.  Review this addendum opinion to ensure it adequately addresses the likelihood of a relationship between the Veteran's current low back disability and his active duty service (and under the correct legal standard).

4.  Then readjudicate this claim for a low back disorder in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


